Case 1:18-cv-06127-CBA-RML Document 27 Filed 03/20/19 Page 1 of 2 PageID #: 289



                                     HENRY R. KAUFMAN, P.C.
                                         ATTORNEYS AT LAW
                                        60 EAST 42ND STREET
                                            47TH FLOOR
                                     NEW YORK, NEW YORK 10165

                                                                              OFFICE: (212) 880-0842
                                                                              MOBILE: (914) 589-7963
                                                                                 FAX: (212) 682-1965
                                                                          HKAUFMAN@HRKAUFMAN.COM
                                                                               WWW.HRKAUFMAN.COM
                                              March 20, 2019
 Hon. Carol B. Amon
 United States District Judge
 225 Cadman Plaza East
 Brooklyn, NY 11201

        Re: Monica Morrison v. Robert Langrick: 1:18-cv-06127 (CBA) (RML)

 Dear Judge Amon,

        We are in receipt of a letter motion, addressed to Your Honor, filed yesterday evening by
 one of Mr. Langrick’s attorneys, Andrew Phillips.

        Our position in response to Mr. Phillips’ letter can be stated quite simply:

         (1)    At an initial conference before Judge Levy on February 6, on behalf of Ms.
 Morrison we specifically advised the Judge that our initial response to Mr. Langrick’s three
 defamation counterclaims would be in the form of a motion to dismiss rather than a simple
 answer. No questions about this procedure were raised by Mr. Phillips at that time, to the best of
 my recollection. And, fully aware of this plan, and over Counterclaimant’s opposition as to
 timing, Judge Levy adjourned our time to move with respect to the counterclaims until Monday,
 March 18, on which date, as Mr. Phillips confirms, we timely served our motion papers.

         (2)     If the foregoing procedure, and the notice we gave to Judge Levy and opposing
 counsel at the initial conference, nonetheless represents a violation of Your Honor’s pre-motion
 rules or procedures, we sincerely apologize for the misunderstanding. The procedure and plan we
 thought had been approved by Judge Levy was certainly not intended to violate any rule – or to
 take advantage of anyone – including opposing counsel or this Court. And we are unaware of
 any specific prejudice that would or could have been caused by the procedure that we followed.

         (3)     As far as our supposedly improper and clearly non-meritorious motion papers – at
 least according to Mr. Phillips – opposing counsel seems to have ginned up an opportunity
 (wholly inappropriately in our view) for Mr. Langrick’s counsel to preview/pre-brief their
 opposition to our dismissal motion in the form of a rather overheated, three-page letter that also
 features critiques of just about everything else counsel for Ms. Morrison have done since the day
Case 1:18-cv-06127-CBA-RML Document 27 Filed 03/20/19 Page 2 of 2 PageID #: 290
 Hon. Carol B. Amon                                                        HENRY R. KAUFMAN, P.C.
 March 20, 2019                                                                ATTORNEY AT LAW
 Page 2 of 2

 this case was filed. Yet Mr. Phillips has failed to advise Your Honor that each and every
 application we have thus far presented to Judge Levy, in the very preliminary phases of this
 action, has been vigorously opposed by Mr. Langrick’s counsel. However, all of Ms. Morrison’s
 applications thus far have been granted by Judge Levy over the opposition of Mr. Langrick’s
 counsel.

          (4)    And finally, as far as the substantive merits of our motion papers, we are very
 happy to stand on the quality and persuasiveness of those papers as powerful proof of the fatal
 flaws in Mr. Langrick’s defamation claims – factual and legal – and of the compelling grounds
 for 12(b)(6) dismissal, based primarily on Mr. Langrick’s many key admissions in his pleadings.
 We stand by and commend those motion papers to Your Honor on their merits. Quite simply,
 this is in no way, shape or form a frivolous motion and there is no need for us to further
 embellish here. The motion papers speak for themselves.

        Based on the foregoing, we respectfully request that Mr. Phillips’ scattered effort to
 somehow default our client on her motion to dismiss the counterclaims, before the counterclaims
 case has barely begun, while at the same time attempting to prejudice Your Honor against a
 motion that hasn’t yet even been filed with the Court, or argued, should be rejected out of hand.

         Instead, on behalf of Ms. Morrison, we would commend to the Court either of the
 following two options: (i) Your Honor might permit briefing of our motion to be completed – on
 an approved schedule that Mr. Langrick’s counsel has not yet been willing to discuss – and then
 it could hear oral argument on the motion in due course, also allowing for any further argument
 by Mr. Phillips on his current problems regarding the manner in which our dismissal motion has
 been presented to this Court. (ii) Alternatively, the Court could schedule a formal pre-motion
 conference where Mr. Langrick’s current concerns could be examined while counsel for Ms.
 Morrison can also address any of the issues on which this Court wishes to hear argument.

          One final point: Whatever the Court decides, I would like to make Your Honor aware of
 a letter motion that we have filed, addressed at the moment to Judge Levy, seeking a stay
 pending resolution of our 12(b)(6) motion, for the very important purpose of avoiding
 unnecessary discovery – discovery that also happens to be extremely intrusive to Ms. Morrison
 and numerous third-parties, as set forth in that letter to Judge Levy, where on the other hand, in
 our view, there would be no particular prejudice in waiting – after almost 14 years since the
 original incident – until the Court has decided whether the counterclaims case should go forward.

        Thank you for your consideration.

                                              Respectfully submitted,
                                                     /s/
                                              Henry R. Kaufman
                                              Attorney for Plaintiff and
                                              Counterclaim Defendant

 Cc: All counsel (VIA EFILE)
